DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 03/04/2022 is acknowledged. The amendment to the claims filed on 03/04/2022 and the replacement drawings filed on 03/22/2022 has been accepted by the Examiner. Claims 1-13 are pending in the application and have been examined.
Claims 1-13 are allowable in view of the amendment and arguments presented on 03/04/2022 and reasons stated in the Office action mailed on 01/27/2022.  In view of the above all objections to the drawings, specification and rejection of claims detailed in the Office action mailed on 01/27/2022 have been withdrawn.

Drawings
The replacement sheets of the drawings filed on 03/22/2022 have been accepted by the Examiner.

Allowable Subject Matter
Claims 1-13 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious an apparatus for microbial cell counting, in which sample liquid circulates through a microchannel in a transparent channel chip module, at the same time, detection light is used to irradiate the transparent channel chip module, the detection light passes through the transparent channel chip module in a forward direction, irradiates the DMD module, is reflected by the DMD in the DMD module, passes through the transparent channel chip module in a reverse direction, and then is adjusted by the light path module to reach the detection and analysis module, and the detection and analysis module calculates the number and size of the cells in the liquid according to a change of light intensity of the detection light, in combination with the rest of the limitations of claim 1.
Claims 2-13 are allowable because they are dependent on claim 1 or an intermediate claim.

Wagner et al (US 2017/0089823 A1) is the closest prior art to the Applicant’s claimed invention.  However, Wagner et al does not teach of detection light passing through the transparent channel chip module in a forward direction, irradiates the DMD module, is reflected by the DMD in the DMD module, and then passes through the transparent channel chip module in a reverse direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272- or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886